Exhibit 10.4

FAMILY DOLLAR STORES, INC.

FAMILY DOLLAR, INC.

 

 

FIRST AMENDMENT

 

 

Dated as of November 17, 2010

to

NOTE PURCHASE AGREEMENT

Dated as of September 27, 2005

and to the

NOTES described below

$169,000,000 5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015

$81,000,000 5.24% Series 2005-A Senior Notes, Tranche B, due September 27, 2015

 

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT AND NOTES

This First Amendment dated as of November 17, 2010 (the or this “First
Amendment”) to the Note Purchase Agreement dated as of September 27, 2005 and to
the Notes (as such term is defined below) is between Family Dollar Stores, Inc.,
a Delaware corporation (“FDSI”), Family Dollar, Inc. (“FDI”, and, together with
FDSI, the “Obligors”), and each of the institutions which is a signatory to this
First Amendment (collectively, the “Noteholders”).

R E C I T A L S:

A. The Obligors and each of the Noteholders have heretofore entered into the
Note Purchase Agreement dated as of September 27, 2005 (the “Note Agreement”).
The Obligors have heretofore issued the $169,000,000 5.41% Series 2005-A Senior
Notes, Tranche A, due September 27, 2015 and 5.24% Series 2005-A Senior Notes,
Tranche B due September 27, 2015 (the “Notes”) dated September 27, 2005 pursuant
to the Note Agreement.

B. The Obligors and the Noteholders now desire to amend the Note Agreement and
the Notes in the respects, but only in the respects, hereinafter set forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreement unless herein defined or the context shall
otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 4.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Obligors and the Noteholders do
hereby agree as follows:

SECTION 1. AMENDMENTS.

Section 1.1. The Note Agreement and Notes shall be and are hereby amended by
deleting the words “Obligor”, “Obligors”, “an Obligor”, “any Obligor” and “FDI”
from the Note Agreement and the Notes and replacing them with the word “FDSI”.

Section 1.2. Section 1.2 of the Note Agreement shall be and hereby is amended by
the adding the following new sentences at the end of such Section 1.2:

“If on any date a rating issued by S&P or Moody’s, as the case may be, evidenced
by either a confidential rating letter, and addressed to FDSI, or the public
credit rating of FDSI’s long-term unsecured debt (each such rating, a “Rating”)
is less than (a) BBB- or its equivalent but equal to or greater than BB- or its
equivalent as rated

 

-1-



--------------------------------------------------------------------------------

by S&P, or (b) Baa3 or its equivalent but equal to greater than Ba3 or its
equivalent as rated by Moody’s, then from and including such date interest on
the Notes shall accrue at a per annum interest rate equal to 1.00% per annum
above the interest rate otherwise applicable with respect to such Notes. If
(a) on any date a Rating is less than (i) BB- or its equivalent as rated by S&P,
or (ii) Ba3 or its equivalent as rated by Moody’s, or (b) on any date following
ninety (90) days after the date hereof, no Rating has been assigned, then from
and including such date interest on the Notes shall accrue at a per annum
interest rate equal to 2.00% per annum above the interest rate otherwise
applicable with respect to such Notes. FDSI shall ensure that (a) the applicable
rating agency continuously monitors and evaluates the Rating on a maintenance
basis to determine whether the Rating should be upgraded, downgraded or remain
static, and (b) that such rating agency provides FDSI with prompt notice of any
upgrade or downgrade in the Rating. FDSI shall promptly, but in any event within
five (5) Business Days following its receipt of a confidential rating letter,
public credit rating or similar document relating to the Rating required be
maintained hereunder or any change in such Rating, forward a copy of such
confidential rating letter, public credit rating or similar document to each
holder of Notes in accordance with the terms of Section 18.”

Section 1.3. Section 10.1 of the Note Agreement shall be and is hereby amended
by deleting “60%” as used therein and replacing it with “50%”.

Section 1.4. Section 10.3 of the Note Agreement shall be and is hereby amended
by deleting “20%” as used therein and replacing it with “10%”.

Section 1.5. Section 10.4(j) of the Note Agreement shall be and is hereby
amended in its entirety to read as follows:

“(j) in addition to the Liens described above, any other Liens securing Debt or
other obligations not permitted above, including Liens securing Priority Debt of
FDSI or any Restricted Subsidiary, provided that such Priority Debt does not
exceed the limitations set forth in Section 10.3, and, provided further that, no
such Liens under this Section 10.4(j) may secure any obligations under any
Parity Debt Agreement unless the obligations under this Agreement and the Notes
are equally and ratably secured pursuant to an agreement reasonably satisfactory
to the Required Holders.”

Section 1.6. Section 10.7 of the Note Agreement shall be and is hereby amended
by deleting “75%” as used therein and replacing it in each place where it occurs
in such section with “90%”.

 

-2-



--------------------------------------------------------------------------------

Section 1.7. The following new Section 10.11 shall be inserted immediately
following Section 10.10 of the Note Agreement:

Section 10.11. Additional Restrictions. In addition to and not in limitation of
any of the restrictions to which FDSI or any of its Subsidiaries is subject
pursuant to this Agreement, FDSI agrees that if FDSI or any of its Subsidiaries
is or becomes subject to any covenant, agreement or similar restriction,
including without limitation those which may be expressed as “events of default”
(together with the relevant definitions, an “Additional Covenant”), for the
benefit of any bank, institutional lender, or any other holder thereof, whether
in an existing Debt agreement, through an amendment to an existing Debt
agreement (including through an amendment of the definitions used in a covenant)
or through FDSI or any of its Subsidiaries entering into a new Debt agreement
(each, an “Other Debt Agreement,” which in all cases shall include all Parity
Debt Agreements), which Additional Covenant is in addition to, or more
restrictive than, the covenants, agreements and restrictions to which FDSI and
its Subsidiaries are subject pursuant to this Agreement, then promptly upon the
effectiveness of such Additional Covenant this Agreement shall be deemed to have
been amended and such Additional Covenant (together with all relevant
definitions) will be deemed to be incorporated herein. Notwithstanding the
foregoing, provided that no Default or Event of Default is then in existence,
any amendment, waiver or elimination of any Additional Covenant in accordance
with the terms of the relevant Other Debt Agreement, or the termination of such
Other Debt Agreement, shall, at the written request of FDSI, constitute an
amendment, waiver, elimination or termination, as the case may be, of such
Additional Covenant incorporated herein pursuant to this Section 10.11;
provided, however, if FDSI has requested such amendment, waiver, elimination or
termination, as the case may be, then if any fee or other form of consideration
(other than the payment of contracted principal, interest, break-funding
payments and prepayment premiums or similar charges) is given to any bank or
institutional lender under the Other Debt Agreement for the purpose of such
amendment, waiver, elimination or termination, as the case may be, the holders
of the Notes shall receive equivalent consideration (on a pro rata basis),
substantially concurrently with such bank or institutional lender. Upon the
written request of FDSI or the Required Holders, FDSI and the holders of the
Notes shall enter into a written agreement memorializing and acknowledging such
incorporation of such Additional Covenant (and related definitions) or the
amendment, waiver, elimination or termination thereof, as the case may be.

 

-3-



--------------------------------------------------------------------------------

FDSI shall provide to the holders of Notes a certified copy of the Other Debt
Agreement containing the addition of such Additional Covenant thereto, or the
amendment, waiver, elimination or termination thereof, as the case may be.

Section 1.8. Section 22.3 of the Note Agreement shall be and is hereby amended
by adding the following sentence at the end of Section 22.3:

“For purposes of determining compliance with the covenants set out in this
Agreement, any election by FDSI to measure an item of indebtedness using fair
value (as permitted by Statement of Financial Accounting Standards Nos. 157 or
159) shall be disregarded and such determination shall be made by valuing
indebtedness at 100% of the outstanding principal thereof.”

Section 1.9. Schedule B of the Note Agreement shall be and is hereby amended by:

(a) deleting subclause (z) of the definition of “Priority Debt”, deleting the
word “and” immediately following subclause (y) in the definition of “Priority
Debt”, and by amending subclause (y) of the definition of “Priority Debt” in its
entirety to read as follows:

“(y) all Debt of any Restricted Subsidiary which has guaranteed, or is otherwise
obligated as a co-borrower or co-obligor under, the Notes,”;

(b) adding the following definition of the term “Parity Debt Agreement” in
alphabetical order to such Schedule B:

“Parity Debt Agreement” means (a) the Bank Credit Agreement, and (b) any other
agreement or instrument, entered into individually or in concert or in
connection with any other agreement or instrument, creating, evidencing or
having borrowing capacity of Debt outstanding of FDSI and/or any Subsidiary
equal to or greater than $50,000,000 in the aggregate.

; and

(c) amending the definition of the term “Bank Credit Agreement” as follows:

“Bank Credit Agreement” means (i) the Credit Agreement dated as of August 24,
2006 by and among FDSI, certain Subsidiaries of FDSI named therein, Wells Fargo
Bank, National Association (as successor by merger to Wachovia Bank, National
Association), as Administrative Agent, Swingline Lender and Fronting Bank, and
various other lenders named therein and (ii) the

 

-4-



--------------------------------------------------------------------------------

Credit Agreement dated as of November 17, 2010 by and among FDSI, Wells Fargo
Bank, National Association, as administrative agent, and various other lenders
named therein, each as amended, restated, joined, supplemented or otherwise
modified from time to time, and any renewals, extensions or replacements
thereof, which constitute the primary bank credit facilities of FDSI and its
Subsidiaries.

Section 1.10. Each Note shall be amended by adding the following sentence to the
end of the first paragraph of such Note:

“The per annum interest rate applicable on this Note is subject to adjustment in
accordance with Section 1.2 of the Note Purchase Agreement.”

SECTION 2. RELEASE OF FDI.

From and after the effectiveness of this First Amendment, (a) FDI shall be
released as a co-obligor under the Notes and the Note Agreement and (b) all
Subsidiary Guarantors shall be released under the Notes and the Note Agreement;
provided that the Obligor has satisfied the conditions set forth in
Section 2.3(b) of the Note Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

Section 3.1. To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), each Obligor represents and warrants to the Noteholders
that:

(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Obligors enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;

(b) the Note Agreement, as amended by this First Amendment, constitutes the
legal, valid and binding obligations, contracts and agreement of FDSI
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;

(c) the execution, delivery and performance by it of this First Amendment
(i) has been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any

 

-5-



--------------------------------------------------------------------------------

rule, regulation or order of any other agency or government binding upon it, or
(3) any provision of any material indenture, agreement or other instrument to
which it is a party or by which its properties or assets are or may be bound,
including, without limitation, the Bank Credit Agreement or (B) result in a
breach or constitute (alone or with due notice or lapse of time or both) a
default under any indenture, agreement or other instrument;

(d) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing; and

(e) it has received and is in possession of an indicative rating of its
long-term unsecured debt of BBB- or greater from S&P and Baa3 or greater from
Moody’s, and such letters from each of Moody’s and S&P confirming such ratings
remain in full force and effect.

SECTION 4. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

Section 4.1. This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:

(a) executed counterparts of this First Amendment, duly executed by the Obligors
and the holders of 100% of the outstanding principal of the Notes, shall have
been delivered to the Noteholders;

(c) the representations and warranties of each Obligor set forth in Section 3
hereof are true and correct on and with respect to the date hereof;

(d) FDSI shall have paid the reasonable fees and expenses of Chapman and Cutler
LLP, counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this First Amendment;

(e) FDI shall have been released from its obligations as a co-obligor under the
Bank Credit Agreement;

(f) If any Subsidiary, including without limitation FDI, is at such time a party
to the Bank Credit Agreement as a guarantor, borrower, or otherwise as an
obligor, such Subsidiary shall have become a Subsidiary Guarantor by satisfying
all of the conditions contained in Section 9.8 of the Note Agreement; and

(g) each of the Noteholders shall have received a non-refundable amendment fee
equal to 0.25% of the outstanding principal amount of the Notes (the “Amendment
Fee”) held by such holder, with such Amendment Fee to be paid by the Obligors to
each Noteholder’s account specified in Schedule A to the Note Purchase Agreement
(or otherwise as shall have specified to the Obligors in writing prior to the
date hereof).

 

-6-



--------------------------------------------------------------------------------

Upon satisfaction of all of the foregoing conditions, this First Amendment shall
become automatically effective.

SECTION 5. MISCELLANEOUS.

Section 5.1. This First Amendment shall be construed in connection with and as
part of each of the Notes and the Note Agreement, and except as modified and
expressly amended by this First Amendment, all terms, conditions and covenants
contained in the Note Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.

Section 5.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Agreement without making specific reference to this First
Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires.

Section 5.3. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 5.4. This First Amendment shall be governed by and construed in
accordance with New York law.

Section 5.5. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

[Signature pages immediately follow.]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment as of the date first written above.

 

FAMILY DOLLAR STORES, INC. By  

/s/ Kenneth T. Smith

  Name: Kenneth T. Smith   Title: Senior Vice President – Chief Financial
Officer FAMILY DOLLAR, INC. By  

/s/ Kenneth T. Smith

  Name: Kenneth T. Smith   Title: Senior Vice President – Chief Financial
Officer

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:  

/s/ Jay White

  Vice President GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential Investment
Management (Japan), Inc., as Investment Manager By:  

Prudential Investment Management, Inc.,

as Sub-Adviser

  By:  

/s/ Jay White

    Vice President

 

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, INC.

By:   Prudential Private Placement Investors, L.P.   (as Investment Advisor) By:
  Prudential Private Placement Investors, Inc.   (as its General Partner)   By:
 

/s/ Jay White

    Vice President

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

AMERICAN MEMORIAL LIFE INSURANCE COMPANY

By:   Prudential Private Placement Investors,   L.P. (as Investment Advisor) By:
  Prudential Private Placement Investors, Inc.   (as its General Partner)   By:
 

/s/ Jay White

    Vice President TIME INSURANCE COMPANY By:   Prudential Private Placement
Investors,   L.P. (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc.   (as its General Partner)   By:  

/s/ Jay White

    Vice President UNION SECURITY INSURANCE COMPANY By:   Prudential Private
Placement Investors,   L.P. (as Investment Advisor) By:   Prudential Private
Placement Investors, Inc.   (as its General Partner)   By:  

/s/ Jay White

    Vice President

 

-2-



--------------------------------------------------------------------------------

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY

ING LIFE INSURANCE AND ANNUITY COMPANY

SECURITY LIFE OF DENVER INSURANCE COMPANY

By:   ING Investment Management LLC, as Agent   By:  

/s/ Paul Aronson

  Name: Paul Aronson   Title: Vice President

We acknowledge that ING USA Annuity and Life Insurance Company holds $12,000,000
5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

We acknowledge that ReliaStar Life Insurance Company holds $12,000,000 5.41%
Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

We acknowledge that ING Life Insurance and Annuity Company holds $12,000,000
5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

We acknowledge that Security Life of Denver Insurance Company holds $4,000,000
5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY

BY: GUGGENHEIM PARTNERS ASSET MANAGEMENT, LLC

  By:  

/s/ Anne B. Walsh

  Name: Anne. B. Walsh   Title: Senior Managing Director

We acknowledge that Midland National Life Insurance Company holds $35,000,000
5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

BY: GUGGENHEIM PARTNERS ASSET MANAGEMENT, LLC

By:  

/s/ Anne B. Walsh

  Name: Anne. B. Walsh   Title: Senior Managing Director

We acknowledge that North American Company for Life and Health Insurance holds
$9,000,000 5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

ALLSTATE LIFE INSURANCE COMPANY By:  

/s/ Mark Cloghessy

  Name: Mark Cloghessy By:  

/s/ Jerry D. Zinkula

  Name: Jerry D. Zinkula   Authorized Signatories

We acknowledge that Allstate Life Insurance Company holds $12,400,000 5.41%
Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

We acknowledge that Allstate Life Insurance Company holds $15,600,000 5.24%
Series 2005-A Senior Notes, Tranche B, due September 27, 2015.

ALLSTATE INSURANCE COMPANY By:  

/s/ Mark Cloghessy

  Name: Mark Cloghessy By:  

/s/ Jerry D. Zinkula

  Name: Jerry D. Zinkula   Authorized Signatories

We acknowledge that Allstate Insurance Company holds $2,600,000 5.41% Series
2005-A Senior Notes, Tranche A, due September 27, 2015.

We acknowledge that Allstate Insurance Company holds $4,400,000 5.24% Series
2005-A Senior Notes, Tranche B, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

By:  

/s/ Mark Cloghessy

  Name: Mark Cloghessy By:  

/s/ Jerry D. Zinkula

  Name: Jerry D. Zinkula   Authorized Signatories

We acknowledge that Allstate Life Insurance Company of New York holds $5,000,000
5.24% Series 2005-A Senior Notes, Tranche B, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

TRANSAMERICA LIFE INSURANCE COMPANY By:  

/s/ Debra R. Thompson

  Name: Debra R. Thompson   Title: Vice-President

We acknowledge that Transamerica Life Insurance Company holds $30,000,000 5.41%
Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

TRANSAMERICA LIFE INSURANCE COMPANY By:  

/s/ Debra R. Thompson

  Name: Debra R. Thompson   Title: Vice-President

We acknowledge that Transamerica Life Insurance Company holds $5,000,000 5.24%
Series 2005-A Senior Notes, Tranche B, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

THRIVENT FINANCIAL FOR LUTHERANS By:  

/s/ Alan D. Onstad

  Name: Alan D. Onstad   Title: Senior Director

We acknowledge that Thrivent Financial for Lutherans holds $15,000,000 5.41%
Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

We acknowledge that Thrivent Financial for Lutherans holds $5,000,000 5.24%
Series 2005-A Senior Notes, Tranche B, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

UNITED OF OMAHA LIFE INSURANCE COMPANY By:  

/s/ Justin P. Kavan

  Name: Justin P. Kavan   Title: Vice President

We acknowledge that United of Omaha Life Insurance Company holds $16,000,000
5.41% Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

MODERN WOODMEN OF AMERICA By:  

/s/ Douglas A. Pannier

  Name: Douglas A. Pannier   Title: Portfolio Manager – Private Placements

We acknowledge that Modern Woodmen of America holds $6,000,000 5.41% Series
2005-A Senior Notes, Tranche A, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page



--------------------------------------------------------------------------------

 

ASSURITY LIFE INSURANCE COMPANY (SUCCESSOR IN INTEREST TO SECURITY FINANCIAL
LIFE INSURANCE CO.)

By:  

/s/ Victor Weber

  Name: Victor Weber   Title: Senior Director - Investments

We acknowledge that ASSURITY LIFE INSURANCE COMPANY (SUCCESSOR IN INTEREST TO
Security Financial Life Insurance Co.) holds $2,000,000 5.41% Series 2005-A
Senior Notes, Tranche A, due September 27, 2015.

ASSURITY LIFE INSURANCE COMPANY By:  

/s/ Victor Weber

  Name: Victor Weber   Title: Senior Director - Investments

We acknowledge that Assurity Life Insurance Company holds $1,000,000 5.41%
Series 2005-A Senior Notes, Tranche A, due September 27, 2015.

We acknowledge that Assurity Life Insurance Company holds $1,000,000 5.24%
Series 2005-A Senior Notes, Tranche B, due September 27, 2015.

 

Family Dollar Stores, Inc.

First Amendment to Note Purchase Agreement and Notes

Signature Page